DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “spectra at 1072 985 cm -1”.  It is assumed that “1072” should be deleted.  See claim 15. 
Claim 9 is objected to because of the following informalities:  the claim recites “the target tissue” in the last line.  There is only antecedent basis for “a target”. It is assumed the claim recites “the target”, as claim 16 recites “wherein the target comprises an amount of tissue.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 recite the limitation "the microprocessor is programmed".  There is insufficient antecedent basis for this limitation in the claim.  These are method claims and no microprocessor is present in the method.  It is assumed the claims recite “using a microprocessor programmed”.
Claims 14-15 are rejected based upon their dependency on claims 12-13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Garver et al. (US 6774992), hereinafter “Garver”.
Regarding claim 1, Garver discloses a system for determining pH (abstract, Fig. 1; col. 6, line 61), comprising:
a Raman spectrometer (ref 10, col. 6, lines 55-57]) configured to collect Raman spectra from a target (ref 6) using a predetermined excitation wavelength over a predetermined exposure time (col. 30, lines 25-30, exposure time is inherent);
a microprocessor (ref 12, paragraph [0042]) coupled to the Raman spectrometer that is programmed to baseline subtract the collected Raman spectra and to calculate a pH (col. 6, lines 55-61) for the target based on the Raman spectra after baseline subtraction (col. 17, lines 16-40).
Regarding claim 9, Garver discloses a method of measuring a pH (abstract, Fig. 1; col. 6, line 61), comprising the steps of:
using a Raman spectrometer (ref 10, col. 6, lines 55-57]) to collect Raman spectra from a target (ref 6) at a predetermined excitation wavelength over a predetermined exposure time (col. 30, lines 25-30, exposure time is inherent);
receiving the collected Raman spectra (col. 7, lines 5-27);
baseline subtracting the collected Raman spectra (col. 17, lines 16-40); and
calculating a pH for the target tissue based on the baseline subtracted Raman spectra (col. 6, lines 55-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matousek et al. (US 2019/0277766), hereinafter “Matousek”, and further in view of Garver.
Regarding claim 1, Matousek teaches a system for determining pH (abstract, Figs. 1, 4; paragraph [0011]), comprising:
a Raman spectrometer (ref 28, paragraph [0042]) configured to collect Raman spectra from a target (ref 10) using a predetermined excitation wavelength (paragraph [0072]) over a predetermined exposure time (paragraph [0073]);
a microprocessor (ref 30, paragraph [0042]) coupled to the Raman spectrometer that is programmed to calculate a pH for the target based on the Raman spectra (paragraph [0026]).
Matousek is silent regarding the processor programmed to baseline subtract the collected Raman spectra and calculate after baseline subtraction (Matousek does teach subtraction of an offset, paragraphs [0059]-[0060]).
However, Garver teaches Raman measurement (abstract, col. 6, line 61) including a processor programmed to baseline subtract the collected Raman spectra and to calculate a pH for the target based on the Raman spectra after baseline subtraction (col. 17, lines 16-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Matousek with the teaching of Garver by including the processor programmed to baseline subtract the collected Raman spectra and calculate after baseline subtraction in order to compensate for other signals in the background, giving more accurate measurement.
Regarding claim 9, Matousek discloses a method of measuring a pH (abstract, Figs. 1, 4; paragraph [0011]), comprising the steps of:
using a Raman spectrometer (ref 28, paragraph [0042]) to collect Raman spectra from a target (ref 10) at a predetermined excitation wavelength (paragraph [0072]) over a predetermined exposure time (paragraph [0073]);
receiving the collected Raman spectra (paragraph [0066]); and
calculating a pH for the target tissue based on the Raman spectra (paragraph [0026]).
Matousek is silent regarding baseline subtracting the collected Raman spectra (Matousek does teach subtraction of an offset, paragraphs [0059]-[0060]).
However, Garver teaches Raman measurement (abstract, col. 6, line 61) including baseline subtracting the collected Raman spectra and calculating a pH for the target tissue based on the baseline subtracted Raman spectra (col. 17, lines 16-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Matousek with the teaching of Garver by including baseline subtracting the collected Raman spectra in order to compensate for other signals in the background, giving more accurate measurement.
Regarding claims 2 and 10, Matousek is silent regarding wherein the predetermined excitation wavelength is 785 nanometers. (Matousek teaches a wavelength around 800 nm, paragraph [0043]).
However, the examiner takes Official Notice that a 785 nm excitation laser is well known in Raman spectroscopy as a balance between scattering efficiency, influence of fluorescence, detector efficiency and availability of cost-efficient and compact, high-quality laser sources.
Regarding claims 3 and 11, Matousek is silent regarding wherein the predetermined exposure time is five minutes. (Matousek teaches a 30 minutes exposure, paragraph [0073]).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the predetermined exposure time is five minutes as it would be obvious to try a shorter exposure time as decreasing exposure time is finite number of identified, predictable solutions, with a reasonable expectation of success.  One would decrease the exposure time as a tradeoff of accuracy for speed.
Regarding claims 8 and 16, Matousek teaches wherein the target comprises an amount of tissue in vivo (paragraph [0013]).
Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being obvious over Garver as applied to claim 1, above, and further view of Fillioe, Seth, et al. "In vivo, noncontact, real-time, optical and spectroscopic assessment of the immediate local physiological response to spinal cord injury in a rat model." Optical Biopsy XVI: Toward Real-Time Spectroscopic Imaging and Diagnosis. Vol. 10489. International Society for Optics and Photonics, 2018, hereinafter “Fillioe”.
Regarding claims 4 and 12, Garver is silent regarding wherein the microprocessor is programmed to baseline subtract the collected Raman spectra using a 101-7 procedure.
However, Fillioe teaches Raman measurement (abstract) including  wherein the microprocessor is programmed to baseline subtract the collected Raman spectra using a 101-7 procedure (page 6, paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Matousek with the teaching of Fillioe by including wherein the microprocessor is programmed to baseline subtract the collected Raman spectra using a 101-7 procedure in order to isolate Raman features, giving more accurate results.
Regarding claims 5 and 13, Garver teaches wherein the microprocessor is programmed to calculate the pH for the target according to the formula: pH=pKa2+log([HPO4 −2]/[H2PO4 −1]) (col. 28, lines 25-55, teach the general equation, col. 31, lines 25-30 teach that the method can be used with phosphate, i.e. HPO4 or H2PO4).
Regarding claims 6 and 14, Garver is silent regarding wherein [HPO4 −2] is determined based on a count of the collected Raman spectra at 1072 cm−1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein [HPO4 −2] is determined based on a count of the collected Raman spectra at 1072 cm−1 as one of ordinary skill would know to look for the peaks in a Raman spectra for a chosen compound, as Garver teaches Raman peaks indicate concertation, col. 4, lines 38-55; col 5, lines 22-37. One would look for the selected peak in order to find the desired chemical.
Regarding claims 7 and 15, Garver is silent regarding wherein [H2PO4 −1] is determined based on a count of the collected Raman spectra at 985 cm−1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein [H2PO4 −1] is determined based on a count of the collected Raman spectra at 985 cm−1 as one of ordinary skill would know to look for the peaks in a Raman spectra for a chosen compound, as Garver teaches Raman peaks indicate concertation, col. 4, lines 38-55; col 5, lines 22-37. One would look for the selected peak in order to find the desired chemical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/             Primary Examiner, Art Unit 2877